Citation Nr: 1332243	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  08-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for Persian Gulf Syndrome, to include as due to an undiagnosed illness.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to June 1979 and from September 1990 to April 1991, to include service in the Southwest Asia Theatre of Operations from October 1990 to April 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  It was most recently before the Board in June 2013, at which time it was remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's attempts to complete the requested actions, the case has been returned to the Board for further consideration.  

The appeal is REMANDED to the RO through the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

By its June 2013 remand, the Board, among other things, directed the AMC to obtain all VA treatment records compiled since June 2012 for inclusion in the claims folder.  In addition, the AMC was to afford the Veteran a VA medical examination regarding the claim at issue and to obtain medical opinion as to the nexus of claimed symptoms or disorders shown to his military service.  

On remand, additional VA records involving outpatient medical treatment received from June 2012 to July 2013 were made a part of the Veteran's virtual VA claims folder in July 2013.  Those records were not then identified or discussed in the only supplemental statement of the case (SSOC) furnished to the Veteran while the case was most recently in remand status.  Moreover, the SSOC furnished to the Veteran in November 2012, prior to the Board's remand in June 2013, did not reference or consider VA treatment records compiled in June 2012, which were added to the claims folder in September 2012.  The failure to reference and consider the foregoing treatment records is violative of 38 C.F.R. § 3.103 (2013) and requires further remand to ensure their identification and consideration in a decisional document.  

Also, the Board on remand directed the AMC to obtain medical opinions as to whether the Veteran's subjective complaints or manifestations of undiagnosed illness resulted from service in the Southwest Asia Theatre of Operations and whether any diagnosed entity resulted in chronic disablement of service origin.  The Veteran was therein noted by the Board to have previously set forth complaints of tiring easily, difficulty in walking for long periods, and muscle pains, which he attributed to undiagnosed illness of service origin.  

On remand, the Veteran in or about July 2013 was afforded a VA Gulf War general medical examination, as well as a respiratory examination, followed by preparation of disability benefits questionnaires as to each.  The Gulf War examination yielded diagnoses of hypokalemia and hypomagnesemia, with each being noted by the VA examiner to have a clear and specific etiology and not likely related to an exposure event experienced by veterans during service in Southwest Asia.  No description was found in medical literature as to any etiological relationship between those entities and any specific exposure event of veterans during service in Southwest Asia.  The Veteran's complaints relating to fatigue, walking difficulty, and muscle pains were judged to be more likely related to his chronic hypokalemia and hypomagnesemia, which were electrolyte disturbances secondary to osmotic diarrhea, secondary to chronic ethanolism.  Moreover, the examiner found that the foregoing complaints were not likely related to the Veteran's service in Southwest Asia.  No additional signs and/or symptoms were found to represent an undiagnosed illness or multisymptom illness.   While it appears that the VA examiner adequately addressed the question of undiagnosed illness, the question of service origin was not and that was certainly among the questions posed by the Board in its recent remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

During the course of the respiratory evaluation, the Veteran complained of being too breathless to dress or leave his home.  In addition to shortness of breath, he also reported easy fatigability and general malaise upon mild to moderate efforts, noting that his symptoms began about one year following his return from the Gulf War.  He stated that he was unable to exercise or walk for long periods.  He denied ever having been diagnosed with a respiratory disorder.  No respiratory disorder was diagnosed.  A chest x-ray showed no heart or lung disorder; however, the thoracic aorta appeared elongated and tortuous with mild atherosclerotic changes and the impact of the atherosclerotic thoracic aorta was not fully addressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder, virtual or otherwise, all pertinent VA treatment reports not already on file.  

2.  Return the reports of VA examinations conducted in or about July 2013 by E. P. Toro-Pagan, M.D., at the VA Medical Center in San Juan, Puerto Rico, to permit Dr. Toro-Pagan to undertake a further review of the claims folder, prior to the preparation of an addendum by her or her designee to the earlier reports.  That addendum should address specifically the questions relating to the service onset of hypokalemia and hypomagnesemia or underlying disability, as well as the Veteran's atherosclerotic thoracic aorta, as identified on the July 2013 examination, in terms of accounting for his various somatic complaints of undiagnosed illness, or disablement of service origin or presumed service incurrence.  

Following a review of the claims folder, the reviewing VA medical professional is asked to address the following questions, providing a complete rationale with citation to the record for the medical opinion furnished: 

a)  Is it at least as likely as not that the Veteran's hypokalemia and/or hypomagnesemia or disability underlying either such entity, including but not limited to osmotic diarrhea and chronic alcoholism, had its onset in service or is otherwise attributable to military service?

b)  Is it at least as likely as not that the Veteran's atherosclerotic thoracic aorta, as identified by recent chest x-ray, had its onset during his military service or is otherwise attributable to that military service?  Was atherosclerosis of the thoracic aorta manifested during any one-year period following service exits in June 1979 or April 1991, and, if so, how and to what degree was it manifested?  What relationship, if any, exists between the Veterans's varied somatic complaints and his atherosclerotic thoracic aorta?  

3.  Lastly, readjudicate the issue on appeal and if the benefit sought remains denied, provide the Veteran with an SSOC that references and considers all of the evidence of record inclusive of those VA reports of treatment not previously referenced or considered in prior SSOCs.  He should then be afforded a reasonable period in which to respond, prior to a return of the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


